Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 31, 2022

The Court of Appeals hereby passes the following order:

A22A0373. DELPIANO v. JPMORGAN CHASE BANK, NATIONAL
    ASSOCIATION.

      Daniel Delpiano brought this appeal challenging a final judgment reforming
a security deed and declaring that JPMorgan Chase Bank, National Association has
a superior interest in the subject property. JPMorgan has moved to dismiss the appeal,
claiming that Delpiano lacks standing to challenge the final judgment because he has
admitted under oath in a federal bankruptcy action that he does not own the subject
property. See generally New Cingular Wireless v. Ga. Dept. of Revenue, 303 Ga. 468,
470 (1) (813 SE2d 388) (2018) (“the question of standing is a jurisdictional issue”).
In response, Delpiano makes various allegations and claims that he has standing to
challenge the judgment. But both parties acknowledge that their factual assertions and
arguments on the issue of Delpiano’s standing rely on facts that are not in the record
and require the submission of new evidence. As we are a court for the correction of
errors of law, Nelson v. State, 255 Ga. App. 315, 320 (4) (565 SE2d 551) (2002), the
presentation of new evidence and development of a factual record on the issue of
Delpiano’s standing are not appropriate functions of this court, and instead are
matters for the trial court. So we must “remand the case to the trial court for an
evidentiary hearing and determination [of the issue] in the first instance[.]” Reado-
Seck v. State, 346 Ga. App. 381, 386 (816 SE2d 355) (2018).
      Accordingly, we hereby remand the case to the trial court with direction that
it make appropriate findings of fact and conclusions of law as to the issue of
Delpiano’s standing. We note that a “remand[] for findings of fact and conclusions
of law on [such] a specific issue . . . does not permit the lower court to reopen the
case for other purposes. Instead, the scope of the lower court’s authority to act on
remand is limited to the specific purpose of making the applicable findings and
conclusions.” Head v. Hill, 277 Ga. 255, 263 (II) (C) (587 SE2d 613) (2003) (citation
and punctuation omitted), overruled in part on other grounds by Young v. State, 312
Ga. 71 (860 SE2d 746) (2021). We further note that “following the trial court’s
determination, the losing party may appeal the determination and any of the orders
that were previously [raised in this] appeal.” God’s Hope Builders v. Mount Zion
Baptist Church of Oxford, Georgia, 321 Ga. App. 435, 444 (741 SE2d 185) (2013).
Accord Rivers v. K-Mart Corp., 321 Ga. App. 788, 790 (743 SE2d 464) (2013) (after
remand with direction, “any appeal from trial court’s subsequent order in this case
may proceed directly to this [c]ourt”).

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/31/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.